Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “chamber means arranged in the body for receiving and containing beverage brewing materials” in claim 7. Applicant specification teaches of brewing chamber or cavity in the beverage brewer (Page 20). 
Such claim limitation(s) is/are: “support means for supporting a brewed beverage container to receive the brewed beverage from the chamber means” in claim 7. Applicant specification teaches of single-cup adapter 118 includes a base portion 118a that include a single cup platform 129 for supporting the beverage cup 116, and a drip basin (or tray) 124 for catching and holding drops from the spout/drip valve 104 (Page 36). Applicant specification also teaches the mug tray 200 includes a pivoting mug (or small cup) support 204 and an actuating assembly 206 (Page 37).
Such claim limitation(s) is/are: “a manual selection means configured to actuate the first mode or the second mode of the flow control means at the direction of a user” in claim 7. Applicant specification teaches that other arrangements include a magnet switch detecting the presence of the hot plate 108 in the single-cup adapter 118 by the proximity of a magnet and piece of magnetically-attractive metal or a second magnet, a switch in the platform, or even a manual switch, and a beverage brewer according to the present invention with any switch for turning off20 the hot plate is intended to be included within the scope of the present invention (Page 36). 
Such claim limitation(s) is/are: “wherein automatic selection means is configured to override the manual selection means” in claim 7. Applicant specification teaches that alternatively, the multi-mode beverage brewer 100 can detect the presence of a single-cup adapter 118 and limit the volume of beverage produced to an amount appropriate for a single cup, for example, as an override if a user accidentally selects a volume of beverage too large for a single cup (Page 34). 
Such claim limitation(s) is/are: “the flow-control means includes electrically-controlled valve means for controlling the flow of water to the chamber means” in claim 16. Applicant specification teaches that the flow controller can include an electrically-controlled valve and/or an electrically- controlled pump (Page 3). 
Such claim limitation(s) is/are: “the flow-control means includes electrically-controlled pump means for controlling the flow of water to the chamber means” in claim 17. Applicant specification teaches that the flow controller can include an electrically-controlled valve and/or an electrically- controlled pump (Page 3). 
Such claim limitation(s) is/are: “the body includes passage means for fluid communication” in claim 18. Applicant specification teaches of a passage 110 allows a 
finger 120 of a single-cup adapter 118 (see FIG. 67B) to engage a switch 112 to change an5 operating mode of the beverage brewer, for example to turn off the hot plate 108 when the single-cup adapter 118 is in use (Page 35). 
Such claim limitation(s) is/are: “the support means include probe means for carrying the magnet” in claim 18. Applicant specification teaches that the tray can includes a probe carrying the magnetic element (Page 3). Applicant’s specification also teaches that the pivoting actuator 212 pivots about a post (or pivot axis) 207 proximal to a center of the housing 206b and 37includes an arm 212a and a magnetic element holder 212b (Pages 37-38).
Such claim limitation(s) is/are: “container support coupling means for coupling with the support means to position the probe means within the passage means” in claim 19. Applicant’s specification also teaches that “the finger 218 (i.e. the slide 210) is shown to push the arm 212a to pivot the magnetic element holder 212b and magnetic element 214 away from the sensing element 215” that provides the function recited by claim 19 (Pages 39).
Such claim limitation(s) is/are: “the support means includes hot plate means for maintaining a temperature of a brewed beverage received by a brewed beverage container” in claim 21. Applicant’s specification also teaches of a hot plate 108 is recessed on the top surface of the platform 24 and the recess is larger than the footprint of the multi-cup brewed beverage container (or carafe) 26 allowing contact with the hot plate 108 for keeping a carafe at a minimum temperature (Pages 35).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Thomas M. Champagne on May 17, 2022.

The application has been amended as follows: 
In the claim:
In claim 2/16, at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “2/16.”, the numbering - -16.- -.
In claim 3/17, at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “3/17.”, the numbering - -17.- -.
In claim 4/18, at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “4/18.”, the numbering - -18.- -.
In claim 5/19, at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “5/19.”, the numbering - -19.- -.
In claim 6/20, at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “6/20.”, the numbering - -20.- -.
In claim 8/21, at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “8/21.”, the numbering - -21.- -.
In claim 10/22, at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “10/22.”, the numbering - -22.- -.
In claim 14/23 at line 1: before the phrase “(new) The beverage brewer”, replace the numbering “14/23.”, the numbering - -23.- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 2-10, 12 and 14-23 is indicated within this Office action.

With respect to the prior art of record of Halliday (US 7,328,651 B1) and Hustvedt (US 5,540,263 A) does not show the claimed invention.
The combination of Halliday and Hustvedt fails to teach of an automatic selection means is configured to override the manual selection means as required by independent claim 7. 

With respect to the prior art of record of Halliday (US 7,328,651 B1) and Hustvedt (US 5,540,263 A) does not show the claimed invention.
The combination of Halliday and Hustvedt fails to teach of an automatic selector is configured to override the manual selector as required by independent claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        April 27, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761